Exhibit 31.2 CERTIFICATION I, Maureen H. Beilman, certify that: 1. I have reviewed this Annual Report on Form 10-K/A of Dimeco, Inc. 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date:November 23, 2010 By: /s/ Maureen H. Beilman Maureen H. Beilman Chief Financial Officer
